Title: To John Adams from Richard Howell, 24 May 1798
From: Howell, Richard
To: Adams, John


His Excellency John Adams Esquire President of the United States—
Sir
Trenton May 24th, 1798—

From the Consequences of a slight but neglected hurt, I am compelled to lose the honor of personally presenting the Address of the Commander in Chief, the General, General–Staff and Field, Officers of the Militia of the State of New Jersey, who almost to a Man have, as I am well informed, cheerfully signed it. From numerous Communications received from the General and Field Officers, but one Circumstance seems to be complained of, and that is, that from the extent of the State, there was not Time to transmit Copies of the Address to the Company–Officers, so as fairly to include them in it. Your Excellency will know well how to estimate their just Sense of duty and collective anxiety to prove it, when you observe the Signatures of those who, accidentally meeting the Address in it’s rapid Circulation, Seized upon the Occasion to attest the Common ardor, and would not be refused. But whilst I regret the disappointment of the rest, permit me on their part and the great Body of our Militia to become responsible for their complete concurrence, their unlimited respect for You as their Commander in Chief, and their entire devotion to the Honor and Security of our inestimable Country. A Copy of the Address, by an Inadvertence for which we cannot account, has overhastily, been spread before the public Eye, but it is attributed to the alacrity of our Citizens in the Cause of Honor and Virtue, and therefore the Military of New Jersey repose upon the candor of your Excellency and the public for an Excuse.—
Major General Freelinghuysen, who commands and represents our proportion of the 80,000 and Adjutant-General White, in Conjunction with Colonels Stockton, Thompson of my family, and Such Senators, Representatives, and Officers of this State as can avail themselves of the Occasion, will, on my part, as representing the Cavalry, Artillery and Infantry of the whole State, have the Honor (an Honor I wished to participate) of presenting to you our Address under genuine Signatures, at Such Time, as your Excellency may appoint.
After the solemn Declaration we have already made to your Excellency and the World, you and all who know the feelings of a Soldier, will see at first Glance, that there is Nothing left for us to pledge.—All then which can remain for me to add, is, that the high Sentiments of Affection and Respect for your Excellency in every Capacity, which I do myself the Honor to cherish, and the unalterable Attachment I feel for the true Interests of our Country are common to the Jersey-Blues whom, at present, I have the Honor to command—
I am your Excellencys’s /  ready /  and obedient /  Humble Servt.

Rd. Howell